CHILTON, J..
The precise point involved in this case was decided by this court, in Bradford and Sawyer, 6 Ala. Rep. 572, where the court held the security was not discharged by an arrangement between the execution creditor and principal debtor, similar to the one here complained of. See also, Agee v. Steele, 8 Ala. Rep. 948; Armistead v. Thomas, 9 Ib. 586; Gilder v. Jeter, 11 Ib. 256, and The Bank v. Godden et al. at this term.- That the creditor, under a mistaken view of his legal rights said he had discharged the sureties by the arrangement, cannot estop him from showing the truth of the matter, and from availing himself of their liability to satisfy his demand.
Let the judgment be reversed, and the cause remanded.